          21-03009-hcm
El Paso County - County CourtDoc#1-39
                              at Law 6   Filed 05/03/21 Entered 05/03/21 19:21:25 Exhibit Tab
                                                                                       Filed    36 Pg 18:47
                                                                                             8/13/2020   of AM
                                                           2                                  Norma Favela Barceleau
                                                                                                                        District Clerk
                                    IN THE COUNTY COURT AT LAW NUMBER SIX                                            El Paso County
                                                                                                                     2020DCV0914
                                             EL PASO COUNTY, TEXAS

            WESTAR INVESTORS GROUP, LLC;                   §
            SUHAIL BAWA; SALEEM MAKANI                     §
            Plaintiff,                                     §
            vs,                                            §          CAUSE NO. 2020DCV0914
                                                           §
            THE GATEWAY VENTURES, LLC; PDG                 §
            PRESTIGE, INC.; MICHAEL DIXSON;
            SURESH KUMAR; BANKIM BHATT
            Defendant.

                                                ORDER SETTING
                                   JURY TRIAL AND FINAL PRETRIAL CONFERENCE

            Jury Trial has been set on JULY 19, 2021 at 8:30 A.M.

            The Court will not hear any motions on the day of trial, except Motions in Limine.

            Final Pretrial Conference has been set on June 15, 2021 at 10:00 A.M.

            Please bring the following for the Court; do not file with the District Clerk’s office:
                 List of Witnesses and Designated Experts;
                 List of Exhibits and (" On the date of Trial, All Trial exhibits will be marked and arranged
                    in a notebook”. Do not number exhibits);
                 stipulation of Medical Records, if applicable; and a proposed Charge (follow P.J.C.).
                 List of Technical Terms to be used during Trial so Court Reporter may enter into her dictionary.
            Please redact all Social Security numbers on all exhibits and documents.

            All discovery should be completed by Final Pretrial.

              FAILURE TO APPEAR SHALL RESULT IN A JUDGMENT OR DISMISSAL FOR
            WANT OF PROSECUTION OF YOUR CASE.

              IF YOU REQUIRE AN INTERPRETER YOU ARE RESPONSIBLE IN CONTRACTING
            A FREELANCE CERTIFIED COURT INTERPRETER.

              NO CHILDREN UNDER THE AGE OF 10 ALLOWED IN COURTROOM.

            Signed on this the 13th day of August, 2020


                                                            _________________________________
                                                            M. SUE KURITA, JUDGE
                                                            COUNTY COURT AT LAW NUMBER SIX

             ERIC C. WOOD                             ERIC@BROWNFOXLAW.COM
             CHANTEL CREWS                            CCREWS@ACACIAPARK.COM
             HARREL L DAVIS, III                      HDAVIS@EPLAWYERS.COM
             JEFFRY H RAY                             JRAY@RMJFIRM.COM
21-03009-hcm Doc#1-39 Filed 05/03/21 Entered 05/03/21 19:21:25 Exhibit Tab 36 Pg 2 of
                                        2




                     IN THE COUNTY COURT AT LAW NUMBER SIX
                              EL PASO COUNTY, TEXAS


  WESTAR INVESTORS GROUP, LLC;                §
  SUHAIL BAWA; SALEEM MAKANI                  §
  Plaintiff’s                                 §
                                              §
                                              §
  vs                                          §
                                              §                 CAUSE NO. 2020DCV0914
                                              §
  THE GATEWAY VENTURES, LLC;
  PDG PRESTIGE, INC.; MICHAEL
  DIXSON; SURESH KUMAR; BANKIM
  BHATT
  Defendant’s


                         ORDER FOR REFERRAL TO MEDIATION

        The Court finds that the instant cause is appropriate for mediation.
  Pursuant to Texas Civil Practices and Remedies code Chapter 155, this case is
  hereby ordered to be submitted for mediation.
                                  By designated date: May 01, 2021


       THIS IS A MANDATORY ORDER THAT ALL ATTORNEYS APPEARING IN
  THIS CASE ARE TO CONTACT THE MEDIATOR OF YOUR CHOICE.

       *ALL ATTORNEYS, INDIVIDUALS AND OR AGENTS WITH FULL
  KNOWLEDGE OF THE CLAIM AND HAVE AUTHORITY TO NEGOTIATE
  AND SETTLE MUST ATTEND IN PERSON.

         Failure to attend mediation will result in cancelation of all future hearings,
  including trial dates, a judgment or dismissal of your case for want of prosecution.

  Signed on this the 13th day of August, 2020.




                                                     ______________________
                                                     M. Sue Kurita, Judge
                                                     County Court at Law Number Six
